Title: To James Madison from Jonathan Bull and Others, 15 April 1813
From: Bull, Jonathan
To: Madison, James


Sir
Hartford (Con) April 15. 1813
About two years ago, we took the liberty to address your excellency in behalf of Mr. Huntington the attorney of the United States for this district. We then requested your excellency, to suspend the ultimate decision on the application which was then supposed to have been made for Mr. Huntingtons removal from office, and assured your excellency that it was the intention of Mr. Huntington to resign, as soon as he could have an opportunity to do so honorably, and without the appearance of being forced to such a measure, by the intrigues of those whom he considered as his enemies. That address was made from motives of pure friendship to Mr. Huntington and at his solicitation, and the assurances there given respecting his intentions, were such as we were fully authorized to give.
Since that time the situation of the federal courts in this district, (which was then truly deplorable,) has not been at all improved; nor can we see any prospect of any improvement therein, except through a change of some officer thereof. The assurances given us by Mr. Huntington, and by us to your excellency, respecting his intention to retire from office, we regret to find have not been regarded by him; and altho’ many such opportunities as Mr Huntington seemed to wish for, have since offered themselves, and we have frequently suggested to him the propriety of his redeeming the pledge we gave for him, or to give some good reasons for his neglect, he has hitherto refused to do either. We therefore feel constrained by the duty we owe ourselves, to request of your excellency, that whatever impediments to Mr Huntingtons removal from the office of District Attorney may have been created by our former address, may be considered as no longer existing. Should a vacancy be made in that office, either by Mr. Huntingtons resignation or removal, we beg leave to recommend John T Peters Esqr. of Hebron in this State, as a suitable person to fill the office. Please to accept the assurances of our high respect.
Jonth: Bull[and five others]
